Opinion op the Court by
Turner, Commissioner—
Affirming.
This is an action by appellants as plaintiffs seeking an injunction against the defendants, who are chiefly officers of Logan county, to prevent them from further issuing warrants against the plaintiffs, or further hearing warrants already issued, or further prosecuting them for alleged obstructions of a public road or passway.
It is a branch of and an offshoot from the appeal recently decided by this court of Mills v. Dawson, 197 Ky. 518. The lower court in this case sustained a demurrer to the plaintiffs’ petition and dismissed same, while this court in the opinion referred to settled the whole controversy between the parties as to the road or passway in question.
The decision of this court was adverse to the rights asserted by appellants in this case, and that case seems to be conclusive of the question that the court in this case properly sustained the demurrer.
Judgment affirmed.